                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

COBRA ENGINEERING INC.,

                      Plaintiff,
                                                     Case No. 18-CV-71-JPS
v.

H-D USA LLC, HARLEY-DAVIDSON
INC., and JOHN DOES,                                               ORDER

                      Defendants.


       On October 1, 2018, the parties filed a joint stipulation of dismissal

of this action with prejudice and without costs or fees assessed to any party.

(Docket #64). The Court will adopt that stipulation. See Fed. R. Civ. P.

41(a)(1)(A)(ii).

       Accordingly,

       IT IS ORDERED that the parties’ joint stipulation of dismissal

(Docket #64) be and the same is hereby ADOPTED; this action be and the

same is hereby DISMISSED with prejudice and without costs to any party.

       Dated at Milwaukee, Wisconsin, this 2nd day of October, 2018.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge
